                   Case 2:16-cv-00278-RSL Document 66 Filed 11/08/18 Page 1 of 6




 1                                                                                   The Honorable Robert Lasnik

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9
     MOHAMED A. HUSSEIN, an individual, and                        Case No. 2:16-cv-00278 RSL
10   HASSAN HIRSI, an individual,
                                                                   MOTION FOR FINAL APPROVAL OF
11                                     Plaintiffs,                 SETTLEMENT
              v.
12                                                                 NOTE ON MOTION CALENDAR:
     AIR SERV CORPORATION, a foreign                               December 5, 2018 at 10:30a.m.
13
     corporation,
14                      Defendant.

15                                               I. INTRODUCTION.

16            Class Representatives Mohamed A. Hussein, Hodan A. Dahir, and Mohamed Yusuf, by
17
     and through Counsel for the Class, Badgley Mullins Turner, PLLC and the Law Office of Daniel
18
     Whitmore (“Class Counsel”), respectfully submit this Motion for Final Approval of the
19
     Settlement.1 Class Members have received reasonable notice of the proposed settlement and the
20
     opportunity to exercise their right to opt-out or object.
21

22            Attorney David Mark has submitted documentation to the Court and third-party

23   administrator Simpluris, Inc. (“Simpluris”) in which seventy-eight (78) Class Members seek to

24   opt-out of the Hussein settlement. Dkts. #59 & 61. Mr. Mark has also filed three actions against
25

26   1
       Unless otherwise provided herein, all capitalized terms in this Motion shall have the same meaning as set forth in
     the Order Granting Preliminary Approval of Class Action Settlement. Dkt. #44.
       MOTION FOR FINAL APPROVAL OF                                       BADGLEY MULLINS TURNER PLLC
                                                                                 1992 9 Balling er Wa y NE, Su it e 2 00
       SETTLEMENT - 1                                                                    Seat t le, WA 9 815 5
                                                                                        TEL 206.621.6566
                                                                                        FAX 206.621.9686
               Case 2:16-cv-00278-RSL Document 66 Filed 11/08/18 Page 2 of 6



     Defendant ABM Aviation, Inc. (formerly operating as Air Serv Corporation) (“Defendant”) in
 1

 2   state court on behalf of sixty of these Class Members. Dkt. #56-1. Defendant has objected to the

 3   sufficiency of these opt-outs and has moved the Court for an Order to Show Cause. Dkts. #55,

 4   63, & 64. That motion has been fully briefed by the interested parties and is presently pending
 5   before this Court.
 6
            The issues before the Court on final approval are separate and distinct from those raised
 7
     in Defendant’s Motion to Show Cause. Dkt. #55. Regardless of how the Court decides
 8
     Defendant’s pending Motion to Show Cause, the Parties have completed the Court-ordered notice
 9
     program, and the settlement is fair and reasonable for remaining Class Members. As such, Class
10

11   Counsel respectfully requests the Court grant final approval.

12                                             II. FACTS.

13          This action was originally filed in King County Superior Court on January 20, 2016. Dkt.
14   #1-2. Defendant removed the case to federal court on February 25, 2016. Dkt. #1. Between May
15
     2017 and November 2017, counsel for the Parties participated in earnest and arms-length
16
     settlement negotiations including a full-day mediation on November 2, 2017. On or around
17
     March 22, 2018, the Parties entered into a long-form settlement agreement (the “Settlement
18
     Agreement”). Dkt. #33. Under the Settlement Agreement, Defendant agreed to pay Class
19

20   Members a maximum gross settlement amount of Three Million Seventy Thousand Three

21   Hundred Dollars and Thirty-Three Cents ($3,070,300.33), inclusive of requested incentive awards

22   and attorney’s fees.
23          On March 23, 2018, Plaintiffs filed a Stipulated Motion for Preliminary Approval of Class
24
     Action Settlement and Appointment of Class Representatives. Dkt. #32. That same day, Attorney
25
     David Mark filed an objection on behalf of putative Class Member Abdisalan Fahiye addressing
26

      MOTION FOR FINAL APPROVAL OF                            BADGLEY MULLINS TURNER                           PLLC
                                                                     1992 9 Balling er Wa y NE, Su it e 2 00
      SETTLEMENT - 2                                                         Seat t le, WA 9 815 5
                                                                              TEL 206.621.6566
                                                                              FAX 206.621.9686
              Case 2:16-cv-00278-RSL Document 66 Filed 11/08/18 Page 3 of 6



     perceived issues within the proposed class notice. Dkt. #35. On July 9, 2018, the Parties and Mr.
 1

 2   Fahiye resolved the objection by proposing an Amended Class Notice. Dkt. #42. On July 27,

 3   2018, the Court granted preliminary approval of the settlement. Dkt. #44.

 4          Beginning on August 31, 2018, Simpluris began mailing the approved Class Notice to the
 5   464 Class Members. Declaration of Mark Trivett, ¶2. Eighty-nine notices were returned as
 6
     undeliverable. Id. After receiving the returned notices, Simpluris performed a search of the
 7
     National Change of Address Database and skip-traced all eighty-nine addresses. Id. New mailing
 8
     addresses were identified for seventy-seven individuals and notices re-mailed. Id. After two
 9
     subsequent waves of mailing, Simpluris estimates 97.6% of Class Members received the mailing.
10

11   Id.

12          To date, no objections to the proposed settlement have been received. Id., ¶3. As set forth

13   in Defendant’s pending Motion to Show Cause (Dkts. #55-65) the opt-out status of seventy-eight
14   Class Members is in dispute.
15
                                           III. DISCUSSION.
16
            A.      Class Members Received Notice of the Settlement and the Opportunity to
17                  Voluntarily Opt-Out.
18          In its July 27, 2018 Order, the Court set the guidelines for providing Class Members with
19
     notice of the Parties’ proposed settlement. Since that time, Simpluris has diligently followed the
20
     Court’s notice program, ensuring Class Members received adequate notice of the proposed
21
     settlement. Simpluris also took steps to identify new mailing addresses for unreachable class
22
     members. Attorney David Mark notified Simpluris that seventy-eight (78) Class Members desired
23

24   to opt-out of the Settlement. The status of these seventy-eight Class Members remains to be

25   decided by the Court. No Class Member has objected to the proposed settlement.

26

      MOTION FOR FINAL APPROVAL OF                            BADGLEY MULLINS TURNER                          PLLC
                                                                    1992 9 Balling er Wa y NE, Su it e 2 00
      SETTLEMENT - 3                                                        Seat t le, WA 9 815 5
                                                                             TEL 206.621.6566
                                                                             FAX 206.621.9686
               Case 2:16-cv-00278-RSL Document 66 Filed 11/08/18 Page 4 of 6



            B.      The Settlement Remains Fair and Reasonable Despite the Opt-Outs.
 1

 2          Per the Settlement Agreement, the Individual Allocable Shares for all putative class

 3   members are to be calculated based on the maximum settlement amount. If the Court allows the

 4   seventy-eight individuals to opt-out as requested by Mr. Mark, their Individual Allocable Shares
 5   will be deducted from the maximum settlement value. The Individual Allocable Shares of the
 6
     Settling Class Members will be paid out, resulting in payment of approximately 97.8% of their
 7
     back wages and sick pay, as set forth in the Class Notice.
 8
            The Class Notice distributed by Simpluris to Class Members included the following
 9
     instructions and guidance:
10

11          If you are a Settling Class Member, you can object to the Settlement if you do not
            like any part of it. You can give reasons why you think the Court should not approve
12          the Settlement. The Court will consider your views. To object, you must send a
            letter or other written filing saying that you object to the Settlement. Be sure to
13          include the following case caption and notation on the front page: “Hussein et al.
            v. Air Serv Corporation, Case No. 2:16-cv-00278.”
14

15          If you do nothing and you are a Settling Class Member, you will be deemed to have
            waived your right to litigate your case individually, and you will participate in the
16          Settlement of the Action as described above in this Notice if the Settlement is
            approved.
17
     Dkt. #42-1, pgs. 9-10 (portions omitted). To date, no Class Member has objected to the
18
     proposed class definition or allocation plan.
19

20                                         IV. CONCLUSION.

21          As the evidence attached to this Motion demonstrates, Class Members have been provided

22   the opportunity to object or opt-out of the proposed Settlement. To date, the opt-out status of
23   seventy-eight Class Members is currently in dispute. Because the Court’s ruling on this subject
24
     does not materially affect the Individual Allocable Shares of the Class Members who did not opt-
25
     out, the settlement remains fair and reasonable. Therefore, Class Counsel moves the Court to: (1)
26

      MOTION FOR FINAL APPROVAL OF                            BADGLEY MULLINS TURNER                          PLLC
                                                                    1992 9 Balling er Wa y NE, Su it e 2 00
      SETTLEMENT - 4                                                        Seat t le, WA 9 815 5
                                                                             TEL 206.621.6566
                                                                             FAX 206.621.9686
               Case 2:16-cv-00278-RSL Document 66 Filed 11/08/18 Page 5 of 6



     approve the class definition, (2) approve the proposed class action settlement, and find it fair,
 1

 2   reasonable, and the result of arm’s length negotiations, (3) order Defendant to fund the settlement,

 3   and (4) order Simpluris to distribute to the Settling Class Members.

 4

 5

 6
            DATED this 8th day of November, 2018.
 7
                                                   BADGLEY MULLINS TURNER PLLC
 8
                                                   s/ Duncan C. Turner
 9                                                 Duncan C. Turner, WSBA #20597
                                                   19929 Ballinger Way NE, Suite 200
10                                                 Seattle, WA 98155
                                                   Telephone: (206) 621-6566
11                                                 Email: dturner@badgleymullins.com
                                                   Attorneys for Plaintiffs and Class
12

13                                                 LAW OFFICE OF DANIEL R. WHITMORE
                                                   s/Daniel R. Whitmore
14
                                                   Daniel R. Whitmore, WSBA #24012
15                                                 2626 15th Avenue West, Suite 200
                                                   Seattle, WA 98119
16                                                 Telephone: (206) 329-8400
                                                   Email: dan@whitmorelawfirm.com
17                                                 Attorneys for Plaintiffs and Class
18

19

20

21

22

23

24

25

26

      MOTION FOR FINAL APPROVAL OF                             BADGLEY MULLINS TURNER                          PLLC
                                                                     1992 9 Balling er Wa y NE, Su it e 2 00
      SETTLEMENT - 5                                                         Seat t le, WA 9 815 5
                                                                              TEL 206.621.6566
                                                                              FAX 206.621.9686
              Case 2:16-cv-00278-RSL Document 66 Filed 11/08/18 Page 6 of 6



                                     CERTIFICATE OF SERVICE
 1
            I hereby certify that on November 8th, 2018, I electronically filed the foregoing with the
 2   Clerk of the Court using the CM/ECF system which will send notification of such filing to the
     following:
 3

 4   Jeffrey A. James, WSBA #18277
     SEBRIS BUSTO JAMES
 5   Email: jaj@sebrisbusto.com
     Attorneys for Defendant
 6
     Keith Jacoby
 7   LITTLER MENDELSON PC
 8   Email: kjacoby@littler.com
     Attorneys for Defendant
 9
     David N. Mark, WSBA #13908
10   WASHINGTON WAGE CLAIM PROJECT
     810 Third Ave., Suite 500
11   Seattle, WA 98104
     Email: david@wageclaimproject.org
12
     Attorneys for 78 Opt-outs
13
                                                  s/ Yonten Dorjee
14                                                Yonten Dorjee, Paralegal
                                                  BADGLEY MULLINS TURNER PLLC
15                                                19929 Ballinger Way NE, Suite 200
                                                  Seattle, WA 98155
16                                                Telephone: (206) 621-6566
17                                                Email: ydorjee@badgleymullins.com

18

19

20

21

22

23

24

25

26

      MOTION FOR FINAL APPROVAL OF                            BADGLEY MULLINS TURNER                          PLLC
                                                                    1992 9 Balling er Wa y NE, Su it e 2 00
      SETTLEMENT - 6                                                        Seat t le, WA 9 815 5
                                                                             TEL 206.621.6566
                                                                             FAX 206.621.9686
